Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the hollow part" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the hollow part" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

. 
Claims 1,2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kawahara et al. (US 7,137,442) in view of Lee et al. (US 2006/0175044A1).  Kawahara discloses (figure 2 and 3) a heat pipe comprising a container (2) being of tubular shape and having an inner wall surface, and end surface of one end part of the container and an end surface of another end part of the container being sealed, a sintered body layer (5a,5b) being provided on an inner wall surface of the container and being formed by a sintering a powder (column 4, lines 17-20); and a working fluid sealed in a hollow part of the container, wherein the sintered body layer has a first sintered part (5a) being located on a side of the end surface of the one end part (an evaporation region (6)) and a second sintered part (5b) being continuous with the first sintered part (5a) and being located on  a side of the other end part (other than 6), and an average primary particle diameter of a first powder being a raw material of the first sintered part (5a) is smaller than an average primary particle diameter of a second powder being a raw material of the second sintered part (5b). (see figure 3, embodiment 2).  Regarding claim 1,   Kawahara does not disclose that a groove part is formed on an internal surface of the heat pipe. Lee discloses (figures 2,4 and paragraphs 4 and 12) a heat dissipating tube (1) that has groove part (2) so that the copper powder (3) can sintered on to the groove part (2) formed on the inner surface of the tube for a purpose of enhancing the heat dissipating ability of the heat dissipating tube. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Lee’s teaching in Kawahara’s device for a purpose of enhancing the heat dissipating ability of the heat dissipating tube. 
Regarding claim 2, Kawahara discloses (figure 3, second embodiment) that an average primary particle diameter of the first powder is 25 microns and an average primary particle diameter of the second powder is 75 micron, which results in a ratio of 0.33 between the diameter of the first powder and the second powder. 
Regarding claim 4, Kawahara does not disclose that a wall thickness of the container in a bottom portion of a groove part divided by a thickness of the sintered body layer on a top portion of the groove part is 0.3 to 0.8.  Lee discloses (figures 2, 4 and paragraphs 4 and 12) a heat dissipating tube (1) that has groove part (2) so that the copper powder (3) can sintered on to the groove part (2) formed on the inner surface of the tube for a purpose of enhancing the heat dissipating ability of the heat dissipating tube. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Lee’s teaching in Kawahara’s device for a purpose of enhancing the heat dissipating ability of the heat dissipating tube. Basing on the geometrical relationship between the thickness of the tube wall at the bottom of the groove (2) and the thickness of the sintered body layer on top of the groove part, the ratio between the thickness of the sintered body layer and the thickness of the tube wall at the bottom of the groove is well within the claimed range 0.3 to 0.8. 

    PNG
    media_image1.png
    470
    928
    media_image1.png
    Greyscale

Figure A: the modified figure corresponds to figure 4 of Lee with limitation shown.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over  Kawahara et al. (US 7,137,442) and  Lee et al. (US 2006/0175044A1) as applied to claim 1 above, and further in view of Pilon et al. (US 2011/0297269A1).  Regarding claim 5, Kawahara and Lee substantially disclose all of applicant’s claimed invention as discussed above except for the limitation that an area of the sintered body layer divided by an area of the hollow part is 0.30 to 0.80.   Pilon discloses (figure 6 and paragraph 103) a heat pipe has inner diameter of the wick 23 is 4mm, and the thickness (7) of the wick is 0.7, which results in a ratio between the area of the sinter body layer and the area of the hollow is between 0.3 to 0.8 (see the appendix calculation as bellow) for a purpose of obtaining a heat transfer performance as desired for the heat pipe.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Pilon’s teaching in the combination device of Kawahara, Wang and Lee for a purpose of obtaining a heat transfer performance as desired. 
Note:  the area of the hollow part of the heat pipe is A(hollow) =Pi*(4/2)^2 =12.56 mm^2; the area of the sintered body layer A(sintered)= Pi(4.7/2)^2 – Pi(4/2)^2 = 5.5225 mm^2. Therefore, the ratio between the sintered body layer and the hollow area is 5.5225/12.56 =0.388, which is well within the claimed range.  
Regarding claim 7, Kawahara and Lee substantially disclose all of applicant’s claimed invention as discussed above except for the limitation that in the longitudinal direction of the container, a length of the first sintered part divided by a length of the second sintered part is 0.2 to 3.0. Pilon discloses (figure 6 and paragraph 102) that length (9’’) of the wick at the evaporator region is longer or the same length as the second wick of other region in the heat pipe (same length results in ratio to be equal 1, which is within the claimed range)  for a purpose of obtaining a heat transfer performance as desired for certain applications. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use n Pilon’s teaching in the combination device of Kawahara, Wang and Lee for a purpose of obtaining a heat transfer performance as desired or certain applications.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kawahara and Lee and further in view of Wu Chun-Ming.  Kawahara substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that a protruding sintered body is formed.  Wu Chun-Ming discloses (figure 7 and paragraphs 28, 37 and 39) a protruding sintered body (131) from the sintered body layer (13) for a purpose of transferring more amount of heat. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Wu Chun- Ming’s teaching in the combination device of Kawahara and Lee for  a purpose of transferring amount of heat. 
Allowable Subject Matter

Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose that the ratio area as A1 +A2 /A2 as claimed. .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hamakawa (US 2016/0014931A1) discloses a cooling apparatus.
Wu (US 2013/0213611A1) discloses a heat pipe heat dissipation structure.
Lee (US 2010/0263833A1) discloses a sintered heat pipe.
Lee (US 2010/0266864A1) discloses an ultra thin heat pipe.
Pai (US 2006/0283575A1) discloses a heat pipe.
Chin (US 2017/0122673A1) discloses a micro heat pipe.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763